Name: 2005/799/EC: Commission Decision of 16 November 2005 repealing Decision 2004/614/EC concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2005) 4396) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  trade policy;  natural environment;  agricultural activity;  animal product
 Date Published: 2006-12-12; 2005-11-18

 18.11.2005 EN Official Journal of the European Union L 301/20 COMMISSION DECISION of 16 November 2005 repealing Decision 2004/614/EC concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2005) 4396) (Text with EEA relevance) (2005/799/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(6) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) and (6) thereof, Whereas: (1) Commission Decision 2004/614/EC of 24 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (3) was adopted in response to outbreaks of avian influenza in ratites in South Africa. (2) The Republic of South Africa has now declared itself free of avian influenza and has sent a final report on the animal health situation to the Commission with a request to amend Decision 2004/614/EC accordingly. (3) The information contained in the final report shows clearly that the outbreak in the Republic of South Africa has been contained and that the disease is no longer present in the country. The protection measures in respect of the Republic of South Africa are therefore no longer necessary. (4) Decision 2004/614/EC should therefore be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/614/EC is repealed. Article 2 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by the 2003 Act of Accession. (3) OJ L 275, 25.8.2004, p. 20. Decision as last amended by Decision 2005/469/EC (OJ L 165, 25.6.2005, p. 31).